Citation Nr: 1416494	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  08-19 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from November 1987 to November 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the RO in St. Louis, Missouri.  Jurisdiction over the claims file is now with the RO in Atlanta, Georgia.

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in December 2010.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  The Veteran's representative appeared for the Board hearing and entered argument on his behalf.  

In April 2011, the Board remanded this appeal to the RO for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  

The Veteran has submitted additional clinical records since the most recent supplemental statement of the case; however, he included a waiver of his right to have this evidence considered by the RO.  Accordingly, the Board may consider it in the first instance.  

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran does not have PTSD or any anxiety disorder.

2.  No current acquired psychiatric disability other than PTSD is related to service. 


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for PTSD based on his service in the Persian Gulf during the Persian Gulf War.  After a review of all of the evidence, the Board has found that a diagnosis of PTSD or other anxiety disorder is not supported, and that no currently diagnosed psychiatric disability is related to service.  

While there are some highly limited indications of PTSD in this case, central to the Board's finding that the Veteran does not have PTSD are a May 2011 examination report and opinion by a VA psychologist obtained for the specific purpose of determining whether the criteria for PTSD were met.  The May 2011 examiner noted that the Veteran "endorses" a high degree of symptoms present since his time in the military.  However, the examiner found it notable that the Veteran was unable to provide clear, specific personal examples of how most of these problems are exhibited in his life.  He reported frequent dreams and intrusive thoughts of his claimed traumatic stressor but was unable to provide detailed accounts of any of the other symptoms claimed, despite the endorsement of a severe level of symptomatology.  The frequent nightmares and intrusive memories reported by the Veteran, while distressing, were found not to be sufficient to meet the full diagnostic criteria for PTSD.  

The examiner concluded that the Veteran did not meet the criteria for PTSD, but instead had major depressive disorder, alcohol dependence, and anxiety disorder NOS.  

An August 2011 VA opinion was obtained to address the non-PTSD diagnoses included in the May 2011 report.  After reviewing the claims file, another VA psychologist opined that the Veteran's diagnosed mental condition of major depressive disorder was less likely than not related to military service.  The rationale was that the onset of this illness appears to be at least 15 years after his discharge from the military and was first reported following an arrest on a DUI charge.  The psychologist opined that the Veteran's depression appears more related to the psychosocial and physiological effects of prolonged alcohol abuse.  

Regarding the diagnosis of anxiety disorder NOS rendered by the May 2011 examiner, the psychologist essentially disagreed with the diagnosis.  Although she initially used the terminology "cannot offer a conclusion without resorting to mere speculation," the rationale for this determination was that inconsistencies in the Veteran's reporting and the questionable timeline of treatment raise substantial questions as to whether the Veteran is truly experiencing anxiety at all.  The psychologist expressed substantial concern about the veracity and consistency of the Veteran's self report with respect to his military experiences, mental health treatment history, employment history, and substance abuse history.  

According to the psychologist, the fact that the Veteran continues to report an account of a stressor that has been negated by the VARO, and he has been inconsistent in his reporting of this alleged account, raises considerable questions as to the Veteran's true subjective experience of his service.   As will next be discussed, the Board finds that this clinical determination is supported by a review of the Veteran's written assertions.  

The Veteran did not initially provide any supporting information regarding his PTSD claim despite requests from the RO for such supporting information.  Following the denial of the claim in August 2006, in conjunction with his notice of disagreement, the Veteran provided rather vague descriptions of what occurred in service, referring to nightmares "about my tour of duty in Desert Storm" and seeing "images of my tour" when trying to sleep.  He reported "I feel that something happened to me while I was over in the Persian Gulf for Desert Storm."  These descriptions provide no verifiable details.  Moreover, the uncertainty expressed and the sparsity of detail stands in stark contrast to the Veteran's more recent accounts.  

On a VA Form 21-0781, the Veteran noted "[c]onstant scud miss[i]les exploding over my head during the Gulf War."  The Board finds that, while this assertion appears somewhat more detailed than the others, in that it identifies an event or events, it too is imprecise as to time, place, and effect to be verified, and it also conveys a tone of exaggeration in the use of the terms "constant" and "over my head."  

Shortly after the notice of disagreement, VA outpatient records reflect a gradual refinement of the Veteran's account.  A February 28, 2007 Mental Health Psychiatry Consultation reveals his assertion that he served in the Gulf War as a firefighter and was exposed to fires, scud missiles and their aftermath, including the death and mutilation of troops.  Still, no specific verifiable incident was described.

A January 2008 statement from a fellow serviceman undermines the Veteran's assertion that scud missiles were constantly exploding over his head.  Rather, the fellow serviceman noted that the Veteran was disturbed by "alerts" for scud missile attacks.  The Board finds that the difference between an alert and an explosion over one's head is significant.  This underscores the Board's finding as to exaggeration on the Veteran's part. 

In a September 23, 2008 Mental Health Intake Note, it was reported that the Veteran "witnessed a fellow soldier killed in a SCUD missile explosion" and that he "witnessed trauma in the form of fellow soldier killed when bunker was hit by scud missile."  

Perhaps most notable about this report is that the Veteran had never mentioned such significant details prior to time.  

On a VA Form 21-078, received in January 2009, the Veteran provided his most detailed stressor account to date:  He reported that, several scud missiles were launched towards his unit's base in Dhahran (Saudi Arabia).  A scud missile hit a military barracks killing many servicemen and injuring others.  According to the Veteran, because he was a firefighter, he had to pull several dead servicemen from the wreckage.  "I viewed dead bodies, mamied [sic] soldiers, legs and arms and other body parts."  The Veteran described the date of the incident as Winter 1991.  He described that, during "this horrific incident, I came across a good friend who I spoke with a few days before the catastrophe, and he laid [sic] there dead!"  The Veteran identified the serviceman as Senior Airman Carlos King.  

As noted above, the detail of the January 2009 account stands in contrast to the account given a few years earlier that: "I feel that something happened to me while I was over in the Persian Gulf for Desert Storm."  The statements are not reconcilable.   

In response to the January 2009 submission, the RO conducted research on the described attack.  It determined that a barracks was hit during a scud missile attack in Dhahran on February 25, 1991, killing 28.  

The Board finds the date of the attack is particularly significant because the Veteran's service records indicate that he left the Gulf War Theater of Operations on February 2, 1991 and therefore could not have been present at the attack or have participated in recovery efforts.  

The RO also confirmed that no individual with the name Carlos King was among the casualties of the Persian Gulf War.  

Such facts only undermine the Veteran's claim.

Notably, the Veteran changed the details of his account in subsequent tellings.  While he initially identified the individual who had allegedly been killed by name, in subsequent tellings, he claimed he could not remember the name of the individual.  He told the May 2011 examiner "I keep seeing the face of a friend whose body we had to get.  It bothers me because I can't remember his name."  The Veteran further described that scud missiles hit an Army barracks where soldiers were staying and that he heard a loud noise and his firefighting unit responded.  In contrast to the official report of 28 deaths, the Veteran reported that 100+ soldiers died.  And while the RO had confirmed that the Veteran was no longer in theater at the time of the attack, the Veteran reiterated that his unit had to put out the fire, rescue the injured, and recover dead bodies.  

Regarding the Veteran's assertion that he was present at the Dhahran scud missile attack or that he witnessed the attack, or the aftermath of the attack, or that he took part in rescue and recovery operations, based on the dates of his service, such assertions are inherently incredible.  Moreover, any diagnosis of PTSD or etiology opinion that is based on this account carries no probative weight.  

Simply stated, the Veteran is simply not an accurate historian of his military service. 

The Veteran submitted a letter signed by an individual identified as a fellow serviceman stationed with the Veteran in Europe and the Persian Gulf.  This individual noted "The night that the soldier was killed that we both knew he became devastated."  

Most notable about this account is not that the individual, like the Veteran, did not know the name of their mutual acquaintance, but that he referred to his death in isolation.  There is no description whatsoever of the events which, according to the Veteran, surrounded his death, i.e., the destruction of a barracks in a scud missile attack.  As the account is inextricably linked to the Veteran's materially inaccurate stressor description, the Board finds this account to be inaccurate as well.  The Board finds this evidence to be entitled to little probative weight, outweighed by the significant factual and medical evidence cited above that provides evidence against this claim, either of which (the medical or factual evidence) provides a basis to deny this claim. 

In sum, the evidence supports the finding in the August 2011 report that there are material inaccuracies in the Veteran's assertions as to his history and symptoms.  There is in fact a consistent pattern of inaccuracies in the Veteran's descriptions of his service.  The August 2011 VA psychologist's conclusion that his descriptions of current symptoms are also unreliable is reasonable and consistent with the evidence.  

The Board acknowledges that the August 2011 opinion in this regard is in conflict with the diagnosis of the May 2011 VA examiner.  The Board resolves this conflict in favor of the August 2011 opinion, based on a fact apparent from the May 2011 report, that the examiner accepted as true the Veteran's account of his stressor, i.e., "1991 - As a firefighter, vet responded to Army barracks that had been hit by scud missile.  His unit was reportedly charged with extinguishing the fire, tending to the wounded, and recovering the dead."

In contrast to the August 2011 opinion, the May 2011 VA examiner did not question the accuracy of the stressor, but found that the Veteran's current presentation of symptomatology did not support a diagnosis of PTSD.  The examiner apparently related her diagnosis of anxiety disorder NOS to the Veteran's reported stressor, as she noted that the Veteran "appears to experience some posttrauma reactions that are sufficient to cause significant distress but do not meet full criteria for PTSD."  Thus, the May 2011 diagnosis of anxiety disorder NOS is inextricably based on the Veteran's current reaction to an event which the Board has found did not occur.  Based on a more accurate understanding of the facts and history of the Veteran's case, the Board accepts the August 2011 determination that a diagnosis of anxiety disorder NOS is not supported.  The Board finds that the Veteran does not have PTSD or any anxiety disorder.    

The Board acknowledges that there are several clinical references in the record to a diagnosis of PTSD.  Many of these references are inconclusive or rule-out diagnoses.  While other references list PTSD as an Axis I diagnosis without reservation, these all appear to be based on the Veteran's inaccurate stressor assertions.  The Veteran submitted two opinions from Vet. Center counselors dated April 17, 2012 and December 29, 2011.  Each is a letter addressed "To Whom it May Concern."  Each states that the Veteran has been undergoing counseling at the Vet. Center for PTSD based on his "combat experiences" (December 2011) or "combat related traumatic events" (April 2012).  However, a review of the Vet. Center counseling records reveals that the only PTSD stressor is as follows: 

In early February, 1991, a scud miss[i]le destroyed a barracks containing [Ai]r [F]orce and [A]rmy personnel (estimated a few hundred military personnel[.)]  Patient was involved in removing the bodies from the wreckage.  This ensued over 10 days.  He worked on 12 hour shifts.  "I tried, but couldn't get any sleep.  I can't get any of that out of my mind."  Included in the bodies was that of an Air Force acquaintance whose name he still can't remember and this bothers him a lot.

The attack in question occurred after the Veteran left Gulf War Theater of Operations.

The attack cited above occurred:  February 25, 1991.

The Veteran left the Gulf War Theater of Operations:  February 2, 1991.

While the Veteran's military service to this country must be respected, the Board can, very unfortunately, find to no ambiguity in this record regarding these facts. 

Thus, the sole stressor listed in the Vet. Center records, upon which his counselors presumably based their diagnoses of PTSD is an account which is been proven by RO research to be highly factually inaccurate.  Also notable, as discussed above, the Veteran now maintains that he does not know the name of his "acquaintance" found dead in the wreckage; however, he previously gave the name as Carlos King.  

An August 24, 2011 Mental Health Outpatient Initial Assessment from the West Los Angeles VA Medical Center includes the same stressor summary as set out above.  That assessment includes a diagnosis of PTSD, chronic.  As already discussed, diagnoses of PTSD based on an inaccurate factual background carry no probative weight.    

Again:  The stressor in question is important.  The Board finds the date of the attack is particularly significant because the Veteran's service records indicate that he left the Gulf War Theater of Operations on February 2, 1991 and therefore could not have been present at the attack or have participated in recovery efforts.  No other stressor has been confirmed and the Veteran's statements have been placed into serious doubt.

In addition to PTSD diagnoses based on inaccurate facts, the record also contains several rule-out or questioned diagnoses.  A July 27, 2008 evaluation includes a diagnosis of PTSD, r/o MDD.  A September 23, 2008 Staff Physician Note includes a diagnosis of Anxiety NOS, r/o PTSD.  

Rule-out diagnoses only indicate that the disorder is possible, or is suspected.  They essentially amount to speculation on the part of the clinician.  The Veterans Court has repeatedly and consistently rejected medical opinions raising only a possibility of diagnosis or medical nexus as being insufficient to establish such diagnosis or nexus.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Medical evidence which merely indicates that the particular disorder "may or may not" exist is too speculative in nature to establish the presence of said disorder.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  While a rule-out diagnosis may carry some probative weight in that it limits the choices, here, these references are outweighed by the May 2011 opinion, which is conclusively stated.

Other references to PTSD come from VA psychiatric treatment notes.  These generally reflect appointments for adjustment and monitoring of the Veteran's response to medications (July 2, 2012, May 30, 2012, February 29, 2012, December 28, 2011, and September 28, 2011).  Such non-diagnostic references to PTSD carry no implication that the clinician either personally endorses the diagnosis or has conducted sufficient evaluation of the Veteran to offer an opinion as to the diagnostic validity of the reference.  There is a fundamental difference between such informational references recorded in medical treatment records and a diagnosis that is presented as such.  A diagnosis based on such an examination carries the assurance that the examiner personally endorses the diagnosis and has conducted whatever testing deemed necessary to ensure that his/her endorsement actually means something.  The difference between these informational and diagnostic references translates directly to probative weight.  

Among the diagnoses associated with comprehensive psychiatric evaluations, there appears to be no conclusively stated diagnosis of PTSD that is based on an accurate knowledge and understanding of the facts pertinent to the Veteran's service.  While the May 2011 examiner also appears to have accepted the Veteran's inaccurate account, this does not undermine the weight of the opinion regarding whether the criteria for PTSD are met.  For the reasons stated, the Board attaches the greatest probative weight to this opinion for the limited purpose of determining that the Veteran does not have PTSD.  

Without the essential element of a diagnosis of PTSD, the claim cannot be substantiated under 38 C.F.R. § 3.304(f).  While that provision was recently amended to make it easier to verify stressors based on fear of hostile military or terrorist activity, verification of a stressor is insufficient to substantiate a claim where there is no PTSD diagnosis.    

Turning to the other diagnosis in this case, the Veteran has been diagnosed with major depressive disorder.  Service treatment records are pertinent only as to alcohol use.  The Veteran attended a drug/alcohol intervention meeting in September 1989 and was found to have no apparent substance abuse pattern.  In May 1991, the Veteran was seen at the mental health clinic at Langley Air Force Base following a DWI charge.  There was no pertinent diagnosis.  While the Veteran has recently been diagnosed with alcohol dependence (see February 28, 2007 and March 7, 2007 mental health notes), and he noted that he first began drinking in the service, no compensation shall be paid if a disability is the result of a veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2013); see also VAOPGPREC 2-97.  The law precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

It was the opinion of the VA psychologist in August 2011 that the Veteran's major depressive disorder was not related to service.  The rationale was based on the lack of notation of major depressive disorder in service and the extended period after service before manifestations of symptoms and diagnosis.  The VA psychologist found that major depressive disorder was more likely related to alcohol abuse.  The Board finds this opinion is entitled to great probative weight.

The Veteran has not asserted that he was treated for major depressive disorder in service or that he was treated for any psychiatric disorder in service.  He has made no specific assertions regarding the etiology of major depressive disorder.  The only etiology opinion regarding major depressive disorder is that of the August 2011 VA psychologist.  The opinion is conclusively stated and supported by a rationale that is consistent with the record.  For these reasons, the Board attaches greatest probative weight to this opinion.

The Board acknowledges that the Veteran submitted a document signed by his mother (a registered nurse) in June 2008 at which time she noted having spoken to the Veteran during service and noticed fear and stress in his voice.  He mentioned to her the long hours he had to work and the "scud missiles that exploded over his head nightly."  She also recounted that the Veteran called her and told her about that a "fellow soldier was killed that he knew."  

While this account would appear to relate psychiatric symptoms to the period of service, the Board notes that it is peppered with inaccuracies.  The Veteran's account of an acquaintance being killed is inaccurate.  Moreover, as clarified by a fellow serviceman, scud missiles were not exploding over the Veteran's head nightly.  Rather, there were scud alerts, at best (even this is in question at this time based on the facts of this case).  Moreover, the account does not address the onset of a mental disorder, but simply describes the Veteran's account of experiencing stress during service.  Regardless of any determination as to competency, this account is not probative evidence as to the onset of a psychiatric disability during service.  

The Board acknowledges that the VA psychologist (August 2011) did not provide the requested opinion regarding anxiety disorder NOS.  However, the rationale provided in the August 2011 opinion was that the inconsistencies in the Veteran's reporting and the timeline of treatment undermine the Veteran's assertions as to experiencing current symptoms of anxiety.  In other words, a diagnosis of an anxiety disorder relies on an accurate description of symptomatology by the Veteran, which has not been provided.  The VA psychologist essentially found that a diagnosis of anxiety disorder NOS was not supported.  In light of this finding, an opinion as to etiology was not necessary.  

In sum, the Board finds that the Veteran's account of the details of his service is materially inaccurate.  The clinical evidence based on an the most accurate understanding of the facts and history in this case demonstrates that the Veteran does not have PTSD or anxiety disorder NOS and that his major depressive disorder is not related to service.  The Board therefore concludes that service connection for an acquired psychiatric disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran has not asserted that there is any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  The Board is also satisfied that all pertinent evidence has been obtained.  The RO obtained the Veteran's service treatment records and post-service outpatient treatment records.  

The Board notes that the Veteran has provided inconsistent assertions regarding post-service treatment, and that there is no credible evidence of additional outstanding records that might be relevant.  The Veteran reported to the May 2011 examiner that he attempted to seek treatment through the VA Medical Center in Buffalo, New York but they turned him away.  Even assuming this to be true, it does not follow that there would be any records as "turned away" implies that he was not treated.  In fact, in the notice of disagreement, the Veteran reported: "I haven't received any medical treatment whatsoever concerning these symptoms from the VA or anywhere else[...]I ask to see a psychiatrist as soon as possible for my mental well being."  The Board concludes that there is no reasonable possibility that there are relevant records outstanding.  

Although the Veteran informed a VA clinician in May 2012 that he was considering applying for Social Security disability, the term "considering" implies that no decision has been made, and hence, no application has been filed.  There is no other indication that the Veteran has filed a claim or that the Social Security Administration would hold any pertinent records.  

In addition, the Veteran was afforded a VA examination to address the etiology of the claimed psychiatric disability.  The Veteran has made no specific allegations as to the inadequacy of the May 2011 or August 2011 opinions.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  As discussed in detail above, while the Board has identified specific deficiencies in the May 2011 opinion, these do not undermine the adequacy of the entire opinion.  In particular, the determination that a diagnosis of PTSD is not supported is adequate.  

The Board finds that its remand instructions were substantially completed.  The Board instructed the RO to afford the Veteran a VA examination.  The Board asked the examiner to note any acquired psychiatric disability the Veteran suffers from, including PTSD and render an opinion as to whether such disability at least as likely as not had onset in service or was caused or aggravated by the Veteran's active service.  Here, the May 2011 and August 2011 reports provided the requested diagnoses and nexus opinions.  

The Board also instructed that, if the Veteran suffers from PTSD, the examiner should render an opinion as to whether it is at least as likely as not that: 1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror; 2) that the claimed stressor is adequate to support a diagnosis of PTSD; and 3) that the Veteran's symptoms are related to the claimed stressor.  As the May 2011 examiner concluded that the Veteran did not have PTSD, there was no need to address these questions.  

As discussed above, the finding of the August 2011 VA psychologist that an opinion regarding the etiology of anxiety disorder NOS could not be provided without resort to speculation was adequately supported by her finding that a diagnosis of Anxiety disorder NOS is not appropriate in light of the unreliability of the Veteran's statements.  This finding is consistent with the Board's finding that the Veteran has been an unreliable historian and that his assertions regarding his claim have been materially inaccurate.  

Finally, the Board acknowledges that the VA psychologist in August 2011 reported that "[a]dditional psychological testing-along with cooperation and honesty from the [V]eteran-would help in clarifying diagnostic questions."  The Board emphasizes that this notation pertained only to the diagnosis of anxiety disorder NOS, as the clinician was not asked to provide a diagnosis of PTSD.  

In addition, the Board finds that no additional development is warranted based on this comment.  In so finding, the Board distinguishes the facts in the present case with those in Green v. Derwinski, 1 Vet. App. 121 (1991), wherein the Veterans Court found it impossible to square the Secretary's duty to assist a claimant with VA's failure to follow up the suggestion by the examining physician that a review of the veteran's records might help clarify the diagnostic doubt and that additional diagnostic studies might be in order if such doubt remains.  In this case, the psychologist's reference to additional diagnostic testing is specifically linked to "cooperation and honesty from the [V]eteran."  Such is not within the Board's power to obtain.  The Veteran has demonstrated a pattern of inaccurate accounting of facts throughout his pursuit of the current claim and appeal.  The clinician did not recommend additional testing alone, but recommended such in conjunction with an accurate account by the Veteran.  In view of the history of this claim, there is no reasonable possibility that any action by the Board or the RO can reliably produce this result.  Accordingly, the Board finds that no further development of the appeal is necessary.  




ORDER

Service connection for an acquired psychiatric disability, including PTSD, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


